Citation Nr: 1645271	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-23 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea (claimed as a sleep disability). 

3.  Entitlement to service connection for residuals of a left ring finger nerve injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for degenerative disc disease of the cervical spine.

8.  Entitlement to service connection for an eye injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran testified during a January 2015 hearing before the Board, no testimony was given on the issues remaining on appeal.  For this reason, in June 2015 the Board remanded the appeal with instruction to schedule the Veteran for his requested hearing on the remaining issues.  The Veteran was scheduled for a videoconference hearing in September 2016, but he neither appeared nor requested a rescheduling or postponement.  The request for a hearing is therefore considered withdrawn, 38 C.F.R. § 20.702(d), and the Board is satisfied that the instructions in its June 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hearing loss, tinnitus, a low back disability, degenerative disc disease of the cervical spine, and an eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no in-service event, injury, or disease related to the Veteran's current hypertension, and it did not manifest within one year of separation from service.

2.  There was no in-service event, injury, or disease related to the Veteran's current sleep disability.

3.  There are no current residuals of a left ring finger nerve injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a sleep disability, claimed as sleep apnea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for residuals of a left ring finger nerve injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated May, July, and September of 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

With regard to the issues decided herein, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current hypertension or sleep apnea that occurred in service, and there is no evidence of a current left finger disability.  VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis, hypertension, and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran claims service connection for hypertension.

VA regulations require that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Service treatment records do not reflect any diagnosis of or treatment for hypertension.  At his July 1969 induction examination, the Veteran's blood pressure was measured at 132/76.  At his December 1973 separation examination, his blood pressure was measured at 118/78.  No disability was noted, and in the accompanying report of medical history the Veteran denied having ever experienced high blood pressure.

Service treatment records further contain an unsigned and incomplete May 1974 enlistment examination shortly after the Veteran's discharge.  His blood pressure was measured at 118/70.

Private treatment records reflect that in November 1995, the Veteran reported chest discomfort and shortness of breath.  His blood pressure was measured at 150/82 and he was diagnosed with labile hypertension.  The next day, his blood pressure was measured at 177/98.  He was diagnosed with hypertensive urgency and admitted to the hospital.  In March 2000, the Veteran reported to the emergency room with chest pain.  He reported a history of some hypertension in the past.  His blood pressure was measured at 149/86.  His physician noted that he may have some hypertension, but it is untreated.  Two weeks later, his blood pressure was measured at 145/87.  In July 2000, his blood pressure was measured at 147/83.  In September 2000, he reported substernal chest pain, and his blood pressure was measured at 192/96.

VA treatment records reflect that in December 2008 blood pressure was measured at 129/77.  In April 2009, blood pressure was measured at 130/82.  In September 2009, the Veteran reported a history of hypertension 8 years prior.  He stated that his physicians had had to cut an artery in his groin to bring down his hypertension.  Records indicate that by this date the Veteran was on medication for his hypertension.  His blood pressure in September 2009 was measured at 148/77, and at a follow-up appointment several days later, it was measured twice at 140/76 and 129/75.  In December 2009 his blood pressure was measured twice at 147/81 and 128/76.

In a May 2010 statement, the Veteran stated that his hypertension began in service in May 1971.  In a June 2010 statement, the Veteran elaborated that after he witnessed an explosion, he became ill and went to Saigon, where his blood pressure was high.

VA treatment records reflect that in July 2010 the Veteran's blood pressure was measured at 143/87.  In November 2010 it was measured at 141/89.

In a September 2011 statement, the Veteran reported that he had experienced out-of-control high blood pressure.

The Board finds that the evidence weighs against a finding of an in-service event, injury, or disease related to the Veteran's current hypertension, or that it manifested within one year of separation from service.  Service treatment records do not indicate any rise in blood pressure, and indeed there is no record of blood pressure measurements approaching hypertension until November 1995, more than twenty years after separation.  The Veteran has stated that his blood pressure was "out of control" in service, but he does not indicate how he knew this to be so, and at his separation from service he denied having ever experienced high blood pressure.  In any event, there is no record of high blood pressure in service, and it is not clear how the Veteran would become aware of high blood pressure without it being recorded in his records.  Furthermore, the Board notes that although the Veteran's service in Vietnam resulted in his presumptive exposure to herbicides, hypertension does not have a relationship with herbicide exposure recognized by VA, and the Veteran has at no time stated that his hypertension was caused by exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  For these reasons, the Board finds that the evidence weighs against a finding of an in-service event, injury, or disease related to the Veteran's current hypertension, or that it manifested within one year of separation from service.  Service connection is therefore denied.

Sleep Apnea

The Veteran claims service connection for sleep apnea.

Service treatment records do not reflect any symptoms of or treatment for any sleep disorder, including sleep apnea.  No disability was noted at the Veteran's December 1973 separation examination, and in the accompanying report of medical history he denied having ever experienced frequent trouble sleeping.

In a May 2010 statement, the Veteran stated that his sleep apnea began in service in June 1973.  In a June 2010 statement, he elaborated that after he witnessed an explosion he became ill and went to Saigon, where he had difficulty sleeping.  In a November 2010 statement, he reported that pauses in breathing and snoring keeps him from staying asleep.  

VA treatment records reflect that in June 2010, the Veteran reported symptoms suggestive of obstructive sleep apnea, specifically heroic snoring and waking up choking.  He also reported a history of traumatic brain injury (TBI).  September 2010 and December 2010 sleep study reports both reflect diagnoses of mild obstructive sleep apnea.

In a September 2011 statement, the Veteran's ex-wife stated that she was married to the Veteran for 19 years.  She stated that he always snored and it worsened over time.  By the mid-1990s, it had become so bad that he began choking in his sleep, sometimes 4-5 times per night.  A September 2011 statement attributed to multiple family members stated that after returning home from Vietnam, he had difficulty sleeping and would wake up choking and gasping for breath.  During the day he would be drowsy and would doze off mid-conversation.

In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he snored very loudly and would wake up gasping for breath.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with snoring and daytime somnolence.

The Board finds that the evidence weighs against a finding of an in-service event, injury, or disease related to the Veteran's sleep apnea, which was diagnosed in 2010.  There is no medical evidence of the Veteran suffering from sleep apnea until June 2010, when he sought treatment from a VA facility.  Although the Veteran has provided statements from his ex-wife and fellow soldiers indicating that he snored loudly and had trouble sleeping, the Board finds these letters less credible than the Veteran's own denial of ever having trouble sleeping at his December 1973 separation examination.  The letters, which essentially reproduce statement which the Veteran himself has made to VA, are not as probative as contemporaneous statements given at separation.  Furthermore, the Board notes that although the Veteran may be considered a Veteran of combat, there is nothing in the record to indicate that the Veteran's sleep apnea could in any way be the result of exposure to explosions in Vietnam.  For these reasons, the Board finds that the evidence weighs against a finding of an in-service event, injury, or disease related to the Veteran's  sleep apnea, and service connection is therefore denied.

Left Ring Finger

The Veteran claims service connection for residuals of a left ring finger nerve injury.

Service treatment records reflect that in April 1972, the Veteran reported minor abrasions to his left hand after a jeep he was in went into a ditch.  No disability was noted at his December 1973 separation examination.

In a May 2010 statement, the Veteran reported that in August 1970 in service he cut his left ring finger, resulting in tendon and nerve damage.  In a November 2010 statement he elaborated that he was playing basketball and his finger went through another player's glasses.  He stated that he cut a tendon and some nerves.

VA treatment records reflect that in November 2010 the Veteran reported bilateral numbness in his hands and fingers.  His diagnosis was carpal tunnel syndrome, with the note that it might instead be the result of cervical impingement. 

The Board finds that the evidence weighs against a finding of current residuals of a left ring finger nerve injury.  Neither medical records nor the Veteran's statements describe current symptoms or manifestations related to nerve damage in the left ring finger.  While there are some medical records that indicate numbness or tingling in the hands and fingers, records indicate that these are symptoms of either carpal tunnel syndrome or cervical radiculopathy.  Indeed, symptoms were in both hands on multiple fingers.  Where the evidence does not support a finding of current disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of current residuals of a left ring finger nerve injury, and service connection must therefore be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a sleep disability, claimed as sleep apnea, is denied.

Service connection for residuals of a left ring finger nerve injury is denied.


REMAND

Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records do not reflect any symptoms of or treatment for hearing loss or tinnitus.  At his July 1969 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
0
No record
-5
LEFT
10
0
0
No record
-10

At his December 1973 separation examination, audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
25
15
5
0
10

No hearing loss or tinnitus disability was noted, and in the accompanying report of medical history the Veteran denied having ever experienced hearing loss.  

Service treatment records further contain an unsigned and incomplete May 1974 enlistment examination shortly after the Veteran's discharge.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
0
5
LEFT
20
10
10
0
10

In a May 2010 statement, the Veteran associated his current hearing loss with witnessing a May 1971 bomb blast in service.

The Veteran underwent a VA examination in August 2010.  He reported difficulty hearing and constant tinnitus which had an onset after witnessing an explosion in Vietnam.  He denied noise exposure in recreation or subsequent civilian employment.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
50
LEFT
35
35
35
35
35

Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss, mild to moderate in the right ear and mild in the left ear.  The examiner opined that it was less likely than not that hearing loss and tinnitus were related to service.  This opinion was based on the rationale that the Veteran had normal hearing upon separation, and there were no complaints of tinnitus in service. 

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran complained about ringing in his ears.



In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he had trouble understanding conversation because of the loud constant ringing in his ears.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with his hearing, and would not understand conversations.  In another August 2015 statement, a third friend who served with the Veteran described how he had ringing in his ears making conversation difficult.

The Board finds the opinion of the VA examiner to be inadequate, and thus remands to obtain a new opinion.  The examination must be deemed inadequate because the examiner relied solely upon the Veteran's examination at separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the examiner should address the differences in audiometry results between the induction and separation examinations as well as other possible etiologies for hearing loss and tinnitus, taking into consideration the lay statements described above.

Low Back Disability

The Veteran claims service connection for a low back disability.

Service treatment records reflect that no lower back disability was noted at the Veteran's December 1973 separation examination, though the Veteran subsequently reported low back pain in April 1974 prior to discharge.  

Private treatment records reflect that in July 1999, he reported that he had injured his back in a June 1999 motor vehicle accident.  In March 2000, the Veteran reported to the emergency room with chest pain.  He reported a history of low back pain secondary to a car accident some years ago, but denied arthritis.  A September 2000 chest x-ray report refers to mild degenerative changes in the spin and a slight compression of two mid-thoracic vertebral bodies most likely related to old trauma.

In June 2010 and July 2010 statements, the Veteran reported that an in-service 1971 bomb blast threw him in the air into a tree, hurting his back.

VA treatment records reflect that in July 2010, the Veteran reported burning pain in his upper and lower back.  He denied any recent injuries and attributed the pain to an injury in Vietnam.  He was diagnosed with neck and back discomfort and referred for x-rays, which revealed minimal degenerative changes of the lumbar spine and mild degenerative changes throughout the thoracic spine with minimal wedging of the midthoracic vertebrae.

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran had problems with his spine.

In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he had trouble participating in sports because of pain in his knees and lower back.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with his back.

The Board finds that remand is necessary to afford the Veteran a VA examination for his thoracolumbar spine disability.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Here, July 2010 x-rays show evidence of current arthritis of the thoracolumbar spine.  Service treatment records indicate the Veteran reported lower back pain.  More importantly, despite the lack of corroboration in service treatment records for the explosion to which the Veteran attributes his back injury, the Veteran has already been granted service connection for posttraumatic stress disorder (PTSD) based on the same incident as a stressor.  The Board therefore finds that remand is necessary for an examination and opinion.


Degenerative Disc Disease of the Cervical Spine

The Veteran claims service connection for degenerative disc disease of the cervical spine.

Service treatment records do not reflect any symptoms of or treatment for any cervical spine issues.  No disability was noted at the Veteran's December 1973 separation examination.

Private treatment records reflect that after a June 1999 motor vehicle accident, the Veteran underwent a cervical spine x-ray, which revealed mild arthritis degenerative disc disease.  In July 1999 he reported that he injured his back in this accident, and had suffered neck pain since.  A September 1999 MRI and a December 2000 cervical myelogram revealed multi-level cervical degenerative disc disease and spondylosis.  In May 2003 he reported posterior neck pain which followed presumably the same motor vehicle accident.  X-rays revealed degenerative disc disease with mild disc height loss, end-plate sclerosis, and end-plate osteophyte formation.

In June 2010 and July 2010 statements, the Veteran reported that an in-service 1971 bomb blast threw him in the air into a tree, hurting his neck.

VA treatment records reflect that in July 2010, the Veteran reported burning pain in his upper and lower back.  He denied any recent injuries and attributed the pain to an injury in Vietnam.  He was diagnosed with neck and back discomfort and referred for x-rays, which revealed moderate disc space narrowing at 3 levels.  At an August 2010 physical therapy consultation, he reported that his primary issue is neck pain, which had bothered him for over 30 years.  He related the onset to a blast in Vietnam which thrust him back against a tree.  He reported neck pain to his physician again in November 2010.  

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran had problems with his neck.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with his neck, including describing a time when it became stuck upon sudden rotation.  In another August 2015 statement, a third friend who served with the Veteran described how the Veteran's neck would lock up at times.

The Board finds that remand is necessary to afford the Veteran a VA examination for his cervical spine disability.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Here, current cervical spondylosis and degenerative disc disease has been established repeatedly throughout the Veteran's treatment records.  Furthermore, despite the lack of corroboration in service treatment records for the explosion to which the Veteran attributes his neck injury, the Veteran has already been granted service connection for PTSD based on the same incident as a stressor.  The Board therefore finds that remand is necessary for an examination and opinion.

Eye Injury

The Veteran claims service connection for an eye injury.

Service treatment records reflect that at his July 1969 induction examination, the Veteran's distance vision was measured as 20/25 in the right eye and 20/20 in the left eye.  In December 1971 the Veteran reported a foreign object in his right eye.  He reported no injury or history of trauma.  No object could be found, and on referral to the eye clinic he was diagnosed with a small chalazion.  In September 1973 he reported redness and blurred vision in his right eye but again denied a history of trauma.  At the time, his vision was measured at 20/30 in the right eye and 20/25 in the left eye.  No eye disability was noted at his December 1973 separation examination, and his distance vision was measured at 20/20 in both eyes.  In the accompanying report of medical history, the Veteran denied having ever experienced eye trouble.

Service treatment records further contain an unsigned and incomplete May 1974 enlistment examination shortly after the Veteran's discharge.  His distance vision was measured at 20/20 bilaterally.

Private treatment records indicate that in March 2010 the Veteran reported seeing a megaton bomb explode with a bright flash while in service, and having experienced blurred vision with glare ever since.  In a March 2010 letter, the Veteran's private treating optometrist diagnosed the Veteran with maculopathy secondary to an explosion he witnessed, myopia, astigmatism, presbyopia, intermittent exotropia, dry eye syndrome, and mild allergic conjunctivitis.  Vision was correctible to 20/25 in both eyes.

VA treatment records reflect that in April 2010 the Veteran's optometrist noted his diagnosis of maculopathy.

In a May 2010 statement, the Veteran associated his eye disability with witnessing a May 1971 bomb blast in service.  In June 2010 and July 2010 statements, the Veteran elaborated that the bomb blast threw him into a tree and that he awoke seeing black spots and blurred vision.

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran had problems with his eyes and complained of blurred vision.

In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he complained about his eyes and how at times he would see flashing colors and black spots moving around.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with seeing colors and spots.  In another August 2015 statement, a third friend who served with the Veteran described how he would see spots, colors, and blurred vision.

The Board finds that remand is necessary to afford the Veteran a VA examination for his eye injury.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Here, a March 2010 letter from the Veteran's private optometrist contains an opinion that the Veteran's current maculopathy is secondary to an in-service explosion flash.  Furthermore, despite the lack of corroboration in service treatment records for the explosion to which the Veteran attributes his eye injury, the Veteran has already been granted service connection for PTSD based on the same incident as a stressor.  The Board therefore finds that remand is necessary for an examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Return the claims file to the prior audiological examiner, or, if unavailable, to a new examiner.  The claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner should offer opinions as to whether it is at least as likely as not (i.e. 50 percent probability or more) that hearing loss is related to service and as to whether it is at least as likely as not (i.e. 50 percent probability or more) that tinnitus is related to service.  The rationale underlying the opinion must not rely wholly on the Veteran's separation examination, but rather must address the differences in audiometry results between the induction and separation examinations as well as other possible etiologies for hearing loss and tinnitus; and taking into consideration the lay statements described above.

3.  Schedule the Veteran for a VA examination for his cervical and thoracolumbar spine.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any disabilities of the spine suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service, with specific reference to the explosion reported by the Veteran and the Jeep accident referred to by service treatment records.     

4.  Schedule the Veteran for a VA examination for his eyes.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any disabilities of the eyes suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service, with specific reference to the explosion flash reported by the Veteran.     

5.  In regard to the above, all opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


